Case 1:18-cr-00457-AMD-CLP Document 244 Filed 11/23/20 Page 1 of 2 PageID #: 3914




  November 23, 2020



  VIA ECF

  The Honorable Ann M. Donnelly
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Courtroom 4GN
  Brooklyn, NY 11201


  Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-3) (AMD)(CLP);
         Motion for a Bill of Particulars – Oral Argument

  Dear Judge Donnelly:

          Defendants Huawei Technologies Co., Ltd., Huawei Device USA Inc., Huawei Device
  Co., Ltd., and Futurewei Technologies, Inc. (collectively, the “Huawei Defendants”) have filed a
  motion for a Bill of Particulars in the above-referenced matter. See ECF No. 174. The motion is
  fully briefed. Given the importance of the issues presented in the motion and additional
  disclosures made by the government after briefing, the Huawei Defendants respectfully submit
  that oral argument would be useful to assist the Court in the resolution of the motion. The
  Huawei Defendants suggest that oral argument be scheduled at the Court’s convenience,
  including potentially in connection with the next status conference that is scheduled for February
  18, 2021 at 2:30 p.m.

          The government has asked defense counsel to convey the government’s position that it
  does not believe oral argument is necessary in light of the parties’ extensive briefing, but that it
  defers to the Court. The government proposes that any such argument be held in connection
  with the February status conference.
Case 1:18-cr-00457-AMD-CLP Document 244 Filed 11/23/20 Page 2 of 2 PageID #: 3915


  United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
  November 23, 2020
  Page 2




         Respectfully submitted,


  By: /s/ Thomas C. Green                          By: /s/ David Bitkower
       Thomas C. Green                                 David Bitkower
       Mark D. Hopson                                  Matthew S. Hellman
       Michael A. Levy                                 JENNER & BLOCK LLP
       Joan M. Loughnane                               1099 New York Avenue, NW
       Douglas A. Axel                                 Washington, D.C. 20001
       Brian J. Stretch                                Tel: 202-639-6048
       SIDLEY AUSTIN LLP                               Email: dbitkower@jenner.com
       1501 K Street, NW
       Washington, D.C. 20005
       Tel.: 202-736-8069
       Email: tcgreen@sidley.com

         Counsel for Defendants Huawei Technologies Co., Ltd., Huawei Device Co., Ltd.,
                   Huawei Device USA Inc., and Futurewei Technologies, Inc.

  cc:    Government counsel (by ECF)
